IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00302-CV

TODD PHILLIPPI,
                                                          Appellant
v.

CITI RESIDENTIAL LENDING, INC., ET AL,
                                                          Appellee



                         From the County Court at Law
                              Ellis County, Texas
                           Trial Court No. C-08-3657


                                     ORDER


      Appellant Todd Phillippi and Appellee Deutsche Bank National Trust Company,

as Trustee, in Trust for the Registered Holders of Argent Securities, Inc. Asset-Backed

Pass-Through Certificates, Series 2004-W8, have filed a “Joint Motion to Dismiss

Appeal,” informing the Court that they have reached an agreement in this matter and

jointly request that this Court dismiss Phillippi’s appeal of the judgment in favor of

Deutsche Bank.
          The joint motion is granted. We dismiss Phillippi’s appeal against Deutsche

Bank.1



                                                           PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed August 22, 2013
Do not publish




1   Phillippi’s appeal against Appellee Citi Residential Lending, Inc. remains pending.

Phillippi v. Citi Residential Lending, Inc.                                               Page 2